UNITED STATES DISTRICT COURT                                             JAN 2 4 2020
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

                                                        DECISION AND ORDER


                                                         I:I8-CR-00126 EAW
TITUS THOMPSON,

                     Defendant.



1.     INTRODUCTION


       Presently before the Court is a motion by defendant Titus Thompson ("Defendant")

to suppress evidence seized upon execution of a search warrant signed by Acting New

York State Supreme Court Justice John E. Michalski. The search warrant was executed on

May 18, 2018, at 89 Parkridge Avenue,Buffalo, New York, a two-family residence owned

by Defendant. Although Defendant initially filed an omnibus pretrial motion seeking

suppression (Dkt. 64), he failed to support that motion with any specifics or an affidavit of

standing. Upon retaining new counsel, Defendant submitted an affidavit purporting to

establish standing and he also raised new arguments in support of suppression. (Dkt. 99).

Although a report and recommendation was pending before the undersigned

recommending denial of the motion to suppress based upon the failure to submit an

affidavit of standing (Dkt. 92), the Court reopened the matter and conducted a suppression

hearing (Dkt. 140; Dkt. 151). Now, after considering the evidence introduced at the

hearing and the arguments advanced on behalf ofeach party, the Court denies Defendant's

motion to suppress for the reasons that follow.


                                            - 1 -
II.    FACTUAL AND PROCEDURAL BACKGROUND

       A.    Pending Charges


       Defendant stands accused by way of a Superseding Indictment returned on October

11, 2018, with the following five counts:(1) conspiracy to commit firearms offenses in

violation of 18 U.S.C. § 371;(2) unlawfully dealing in firearms in violation of 18 U.S.C.

§§ 922(a)(1)(A), 923(a) and 924(a)(1)(D); (3) felon in possession of firearms and

ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2); (4) using and

maintaining a drug-involved premises in violation of 21 U.S.C. § 856(a)(1); and

(5)possession of firearms in furtherance of drug trafficking in violation of 18 U.S.C.

§ 924(c)(l)(a)(i). (Dkt. 31).     The Superseding Indictment charged a total of ten

defendants.' {Id.).

       B.    Procedural Background


       On January 18,2019, Defendant filed omnibus pretrial motions, including a motion

to suppress physical evidence seized upon execution of a search warrant on or about May

18,2018, at a two-family residence located at 89 Parkridge Avenue in Buffalo, New York.

(Dkt. 64). On May 28, 2019, Judge Schroeder^ issued a Report, Recommendation and

Order (the "R&R") concluding that because no affidavit of standing was filed by




'      The original indictment, returned on June 14, 2018, named only Defendant and
contained only one count—felon in possession offirearms and ammunition in violation of
18 U.S.C. §§ 922(g)(1) and 924(a)(2). (Dkt. 2).

^      The undersigned referred all pretrial matters in the case to United States Magistrate
Judge H. Kenneth Schroeder, Jr., pursuant to 28 U.S.C. § 636(b)(l)(A)-(B). (Dkt. 4).
Defendant, he was not entitled to an evidentiary hearing on his suppression motion and

therefore recommended that this Court deny Defendant's motion to suppress. (Dkt. 92).

On July 11, 2019, Defendant (represented by new counsel) filed objections to the R&R,

raising issues that had not been raised before Judge Schroeder(Dkt. 99)and submitting an

affidavit from Defendant (Dkt. 99-2). The Government filed a response to Defendant's

objections on August 16, 2019 (Dkt. 112), and oral argument was held before the

undersigned on August 27, 2019(Dkt. 114).

       On September 19,2019,the Court issued a Decision and Order finding:(1)the Court

would accept Defendant's untimely submissions; (2)Defendant had failed to meet the

standard for a hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978); and (3)

outstanding issues remained concerning the motion to suppress. (Dkt. 118). A status

conference was held on September 25, 2019 (Dkt. 120), and the Court set deadlines for

further submissions(Dkt. 122; Dkt. 130). On October 18, 2019, both the Government and

Defendant filed supplemental submissions. (Dkt. 132; Dkt. 134). Oral argument was held

on October 24, 2019, and the Court scheduled an evidentiary hearing to proceed with

respect to Defendant's motion to suppress. (Dkt. 140).

       The evidentiary hearing went forward on November 14,2019. (Dkt. 151;Dkt. 171).

The Government presented the testimony ofthe Honorable John L. Michalski, Acting New

York State Supreme Court Justice, who signed the search warrant for 89 Parkridge Avenue;

Erie County Assistant District Attorney John Gerken("ADA Gerken"), who took part in

the presentation ofthe search warrant application to Justice Michalski; and a special agent
with the Bureau of Alcohol, Tobacco, Firearms and Explosives, Paul Brostko ("SA

Brostko"), who was involved in execution ofthe search warrant at 89 Parkridge Avenue.

      The Court set a deadline for the filing of post-hearing submissions. (Dkt. 151). In

accordance with that schedule, both parties filed post-hearing submissions. (Dkt. 169

(Defendant's Supplemental Affirmation); Dkt. 170 (Government's Post-Suppression

Hearing Brief)). Neither party responded to the other's filing in accordance with the

Court's schedule, (^ee Dkt. 151).

      C.     The Search Warrant


      The search warrant authorized a search of "89 Parkridge, Buffalo, NY-a

gold/yellow, two-family, wood framed home with a lower front porch on the front and a

driveway along the right side" and a vehicle described as "2017 Lincoln Continental, NY

REG HYK 3796." (Dkt. 99-6 at 1).^ The warrant was based upon a finding of"probable

cause to believe ...that certain property is unlawfully possessed, TO WIT: cocaine or any

other controlled substances." {Id.). The warrant authorized a search to include the

following property:

      cocaine and any other controlled substances, drug paraphernalia, proceeds
      from illicit drug trafficking, any and all electronic devices such as cellular
      telephones, tablets and computers-photographs and data therein, and any
      personal papers or documents which tend to identify the owner, lease or
      whomever has custody or control over the premises or vehicle searched or
      the items seized, and house keys which would tend to identify the owner,
      lessee or whomever has custody or control over the premises, vehicle or
      items seized, or deemed to be records or evidence that tends to demonstrate
      that an offense or crime was committed, or that a particular person
      participated in the commission of an offense or crime, which property is

^      The search warrant also authorized the search of Defendant "as well as any person
thereat or therein such premises or vehicle...."(Dkt. 99-6 at 1).
                                          -4-
       unlawfully possessed, or has been used, or is possessed for the purpose of
       being used to commit the commission of an offense, or constitutes evidence
       or tends to demonstrate that an offense was committed or that a particular
       person participated in the commission of an offense or crime.

{Id. at 1-2).

       The Government submits that upon execution of the search warrant, drug-related

materials,firearms,and ammunition were recovered in the upper apartment at 89 Parkridge

Avenue, as follows:

       (1) a Glock, Model 23, .40 caliber pistol, bearing serial number DRY120,
       (2)an FN,Model FNS-9C,9mm pistol, bearing serial number CSU0058308,
       (3)various amounts of ammunition,(4)two baggies ofgreen leafy substance
       suspected to be Marijuana in the dresser drawer of the southeast bedroom,
       (5)a stainless steel kilo press with hydraulicjack and spray bottle found in a
       box on the attic floor,(6)Duct tape and ([7]) drug paraphernalia including a
       digital scale, another digital scale capable of weighing 2000g, vacuum sealer
       with bags strainer, sandwich bags, small individual narcotics envelopes,
       blender and blender parts and 40 bars of Mannite Cicogna, a cutting agent.

(Dkt. 112 at 2). In other words, in addition to evidence related to drug trafficking, two

firearms and ammunition were recovered from the upper apartment. In addition, ten

firearms and ammunition were recovered from the lower apartment at 89 Parkridge

Avenue. {Id. at 2-3).

       D.       The Evidentiary Hearing on November 14,2019

                1.    Justice Michalski's Testimony


       Justice Michalski testified that Buffalo Police Department Detective Michael

Acquino ("Detective Acquino") and ADA Gerken met with him in his Chambers at 25

Delaware Avenue in Buffalo,New York, on May 18,2018, with an application for a search
warrant, and they were accompanied by a confidential informant.               6-9). Justice

Michalski administered an oath to both Detective Acquino and the confidential informant,

and he interviewed both of them and reviewed the search warrant application. (T 8-9,

12-13, 14-15). Detective Acquino signed the search warrant application in Justice

Michalski's presence, after being administered the oath and questioned by Justice

Michalski. (T 11). Justice Michalski made notes summarizing his interview of the

confidential informant. (T 14, 16,18; Govt. Ex.^ 2). Justice Michalski testified that it was

his hope that the handwritten notes that he took ofthe witness' testimony were prepared in

accordance with New York Criminal Procedure Law § 690.40(4). (T 39).^

       Justice Michalski testified that the confidential informant told him that he had been


in both the upper and lower apartments at 89 Parkridge Avenue within the past 10 days,

and that he had purchased powdered cocaine from Defendant at the residence. (T 17,

18-19). Justice Michalski also testified that the confidential informant told him that he had

known Defendant for a number of years, and that Defendant had a "Gatling gun" in the

trunk ofa 2017 Lincoln continental. (T 17). At the evidentiary hearing. Justice Michalski

repeatedly testified, during both direct and cross examination, that he found the

confidential informant to be "completely credible" and he explained the basis for his


      "T" refers to the revised transcript of the evidentiary hearing conducted on
November 14, 2019, which has been filed at Docket No. 171.

^     "Govt. Ex." refers to the corresponding Government exhibit introduced into
evidence at the November 14,2019, hearing.

^      ADA Gerken testified that he observed Justice Michalski take these notes
simultaneously while he was asking questions of the confidential informant. (T 56).
                                            -6-
conclusion in that regard. (T 19-20, 37-38, 43-44, 46). Justice Michalski testified that in

assessing the cooperating witness' credibility, he was not influenced by the

characterization of the individual in the search warrant application as a "reliable

confidential source." (T 36). He could not recall specifically whether he had information

presented to him concerning the witness' criminal history or circumstances regarding his

cooperation with law enforcement(T 36-37,44), although he is typically told the origin of

a confidential source cooperating(T 44).^

       Justice Michalski testified that he signed the search warrant for the upper and lower

apartments at 89 Parkridge Avenue and the Lincoln after making a determination that there

was probable cause to conduct the search, based on Detective Acquino's search warrant

application and the interview of the confidential informant. (T 22; Govt. Ex. 3). Justice

Michalski testified that the search warrant authorized the search for both drugs and

weapons.(T 23-24). However,on cross examination Justice Michalski acknowledged that

the search warrant and application may not have contained any reference to firearms. (T

25).

              2.     ADA Gerken's Testimonv


       ADA Gerken testified that on May 18,2018, he interviewed Detective Acquino and

the confidential informant at his office, and after determining that there was probable cause

to support a request for a search warrant, he assisted in the drafting of the search warrant




^      ADA Gerken testified that he recalled both Detective Acquino and the confidential
informant told Justice Michalski that the confidential informant "had been picked up by
law enforcement and was under arrest." (T 57).
                                            -7-
and he contacted Justice Michalski. (T 49-51). ADA Gerken testified that the confidential

informant told him that he was inside the residence at 89 Parkridge Avenue within the past

10 days and, while inside, he observed both firearms and cocaine. (T 52). ADA Gerken

testified that the confidential informant told him that he was purchasing drugs from

Defendant at the residence. (T 52-53). The confidential informant told ADA Gerken that

he had known Defendant for a period of years. (T 54). ADA Gerken testified that

Detective Acquino relayed that he had researched the confidential informant's claims and

found them to be reliable. (T 62-63).

       ADA Gerken testified that the confidential informant described a transaction where

he was in the upper apartment with Defendant,there was a conversation about an exchange

for a firearm. Defendant left the upper apartment and walked down the stairwell to the

lower apartment, he heard Defendant open the door and enter the lower apartment, he then

heard Defendant exit the lower apartment, and Defendant then returned to the upper

apartment, at which point Defendant had a weapon in his hands that he did not have

previously. (T 53). ADA Gerken testified that this transaction occurred over the course of

minutes, and it occurred less than 10 days prior to May 18,2018. (T 53-54).

       ADA Gerken testified that the search warrant "was drafted for cocaine, originally,

because I believe that the law enforcement officers wanted to do that in order to protect the

confidential informant." (T 58). In response to a question from the Court, ADA Gerken

explained:

       Sometimes when I deal with detectives and they have probable cause for
       guns and drugs, they find it much more common for suspects to deal in drugs
       than guns,so they prepare, draft the search warrant for drugs rather than guns

                                            -8-
       and drugs, so if the confidential target sold drugs to that 20 different people
       in that week, but only sold guns to two different people that week, we would
       be protecting our confidential informant if our confidential informant was
       there to buy guns....

(T at 58-59).

                3.    SA Brostko's Testimony


       SA Brostko testified that the search warrant authorized agents to locate and seize

"firearms, firearms accessories, ammunition, evidence of firearms trafficking," as well as

controlled substances. (T 74). However, he admitted that he did not see the search warrant

on May 18, 2018. (T 74). He conceded that the primary purpose of his investigation was

firearms trafficking. (T 105;see also T 109(testifying that "primary purpose" ofthe search

was for firearms)).

       SA Brostko identified photographs depicting firearms and drug trafficking materials

found in the upper apartment. (T 78-86). He also identified photographs depicting various

firearms, magazines, and ammunition recovered from the lower apartment. (T 86-91). One

ofthe firearms recovered from the upper apartment was discovered in a box on the floor of

one of the bedrooms next to what appears to be a dresser(T 73-74, 75, 79; Govt. Ex. 4A,

4B,4C), and the other was discovered underneath the cushion of couch in the front living

room(T 76-77, 80-81; Govt. Ex. 4E,4F).

III.   LEGAL ANALYSIS


       A.       Defendant Lacks Standing to Challenge the Search of Lower Apartment

       The Fourth Amendment guarantees "[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures." U.S.


                                            -9-
Const, amend. IV. "Fourth Amendment rights are personal rights which ... may not be

vicariously asserted." Rakas v. Illinois, 439 U.S. 128, 133-34(1978)(quotation omitted).

In other words, "a defendant's Fourth Amendment rights are violated 'only when the

challenged conduct invade[s] his legitimate expectation of privacy rather than that of a

third party.'" United States v. Santillan, 902 F.3d 49, 62 (2d Cir. 2018)(alteration in

original and emphasis omitted)(quoting United States v. Haqq, 278 F.3d 44, 47(2d Cir.

2002)), cert, denied, Santillan v. United States,   U.S.     , 139 S. Ct. 1467(2019); see

also Haqq,278 F.3d at 47("The cornerstone ofthe modem law ofsearches is the principle

that, to mount a successful Fourth Amendment challenge, a defendant must demonstrate

that he personally has an expectation of privacy in the place searched.")(emphasis and

quotation omitted)). An individual challenging a search under the Fourth Amendment

"must demonstrate a subjective expectation of privacy in the place searched, and that

expectation must be objectively reasonable." United States v. Lyle, 919 F.3d 716,727(2d

Cir. 2019),petitionfor cert, docketed. No. 19-5671 (Aug. 22, 2019).

       As detailed in the Court's Decision and Order entered September 19, 2019,

Defendant initially failed to submit an affidavit of standing in support of his motion to

suppress. (Dkt. 118 at 3-4). However, upon retaining new counsel, an affidavit from

Defendant was submitted purporting to establish his standing to challenge the search at 89

Parkridge Avenue. (Dkt. 99-2). In that affidavit. Defendant states that as ofthe date ofthe

execution of the search warrant, he was the "record owner of the residential property

located at 89 Parkridge, Buffalo, New York, a two family house consisting of two

apartments, one upstairs and one downstairs." (Jd. at ^ 2). Defendant contends that he

                                           - 10-
rented the upstairs apartment to his brother in May 2018, and that the lower apartment had

been rented to his aunt and uncle since approximately 2013. {Id.). Defendant sets forth

factual information that the Government agrees establishes his standing to contest

execution ofthe search warrant at the upper apartment. {See id. at H 3; Dkt. 112 at 9-14).

       However, with respect to the lower apartment, apart from his ownership of the

premises. Defendant has failed to submit any information to meet his burden to establish

that he had an expectation of privacy with respect to the lower apartment. See Rowlings v.

Kentucky, 448 U.S. 98, 104(1980)(party challenging search "bears the burden of proving

not only that the search . .. was illegal, but also that he had a legitimate expectation of

privacy in [the property searched]."). In fact, in his written submissions subsequent to this

Court's Decision and Order entered September 19, 2019, which identified Defendant's

standing to challenge the search of the lower apartment as an unresolved and outstanding

issue. Defendant has failed to even address that issue—effectively conceding that he does

not have standing to challenge that aspect of the search. {See Dkt. 132 (Defendant's

Supplemental Memorandum of Law); Dkt. 169(Defendant's Supplemental Affirmation)).

       Defendant's ownership of the property is certainly a fact to be considered in

assessing whether he had an expectation of privacy in the lower apartment, but "'arcane'

concepts of property law [do not] . . . control the ability to claim the protections of the

Fourth Amendment." Rowlings,448 U.S. at 105 (quoting Rokos,439 U.S. at 149-50); see

United Stotes v. Solvucci, 448 U.S. 83,91 (1980)("While property ownership is clearly a

factor to be considered in determining whether an individual's Fourth Amendment rights

have been violated, property rights are neither the beginning nor the end of this Court's

                                           - 11 -
inquiry." (citation omitted)). "It is well established that a landlord does not have a

reasonable expectation of privacy with respect to property that he has rented to a tenant,

and that is occupied by that tenant." Tarantino v. City ofHornell, 615 F. Supp. 2d 102,

109 (W.D.N.Y. 2009) (collecting cases) (abrogated in unrelated part by Analytical

Diagnostic Labs, Inc. v. Kusel, 626 F.3d 135 (2d Cir. 2010)). Factors other than property

ownership that must be considered in assessing standing to challenge a search "include

whether the defendant has a possessory interest in the thing seized or the place searched,

whether he has the right to exclude others from that place, whether he has demonstrated a

subjective expectation of privacy, and whether he took precautions to maintain his

privacy." United States v. Cruz, 475 F. Supp. 2d 250, 257-58(W.D.N.Y. 2007)(holding

that defendant failed to demonstrate reasonable expectation of privacy in locked

refrigerator in basement of property owned by defendant, where he occasionally visited

overnight but rented house to mother). Here, Defendant has failed to submit any evidence

with respect to these other factors, and his sole reliance on his ownership ofthe property is

insufficient to establish standing.^ See id. at 253("The fact that Cruz allegedly owned the

premises does not by itselfjustify a reasonable expectation of privacy.").


^      In an attempt to rebut a potential argument by Defendant that standing could be
based on the testimony elicited from ADA Gerken and Justice Michalski that the
confidential informant identified Defendant as having access to the lower apartment, the
Government argues that this would be insufficient to support standing. (Dkt. 170 at 4).
Not only does the Court agree with the Government, but again Defendant appears to have
abandoned any standing argument with respect to the lower apartment and he certainly did
not cite to this testimony to support a claim of standing. In any event, even coupled with
his ownership of the premises, this evidence is insufficient to satisfy Defendant's burden
to establish a subjective expectation of privacy in the lower apartment or that any such
expectation was objectively reasonable.
                                           - 12-
       Accordingly, to the extent Defendant seeks to suppress the evidence seized from the

lower apartment, his motion is denied.

       B.     Probable Cause to Search the Upper Apartment

       "[PJrobable cause to search a place exists ifthe issuingjudge finds a 'fair probability

that contraband or evidence of a crime will be found in a particular place' and a federal

court must apply a 'totality-of-the-circumstances analysis' in pursuing this inquiry."

United States v. Ponce, 947 F.2d 646, 650(2d Cir. 1991)(quoting Illinois v. Gates, 462

U.S. 213,238 (1983)).

      [T]he duty of a court reviewing the validity of a search warrant is simply to
      ensure that the magistrate had a substantial basis for concluding that probable
      cause existed. A search warrant issued by a neutral and detached magistrate
       is entitled to substantial deference, and doubts should be resolved in favor of
       upholding the warrant.

United States v. Rosa, 11 F.3d 315,326(2d Cir. 1993)(citations, internal quotation marks,

and original alterations omitted);see also Walczykv. Rio,496 F.3d 139,157(2d Cir. 2007)

("[A] reviewing court must accord considerable deference to the probable cause

determination of the issuing magistrate. .. ."). "[A]fler-the-fact scrutiny by courts of the

sufficiency of an affidavit [applying for a warrant] should not take the form of de novo

review." United States v. Smith, 9 F.3d 1007, 1012 (2d Cir. 1993)(quoting Gates, 462

U.S. at 236)(alteration in original). "[RJesolution of doubtful or marginal cases in this

area should be largely determined by the preference to be accorded to warrants." Id.

(quoting United States v. Ventresca, 380 U.S. 102, 109(1965)); see also United States v.

Clark, 638 F.3d 89, 93 (2d Cir. 2011)("Such deference derives not only from the law's

recognition that probable cause is 'a fluid concept' that can vary with the facts ofeach case,

                                            - 13-
but also from its 'strong preference' for searches conducted pursuant to a warrant, and its

related concern that '[a] grudging or negative attitude by reviewing courts toward warrants

will tend to discourage police officers from submitting their evidence to a judicial officer

before acting,'"(alteration in original and citations omitted)).

       Here, the credible evidence^ presented at the November 14, 2019, hearing

sufficiently established probable cause to support the search warrant for the upper

apartment.'®        Specifically, based on Justice Michalski's testimony and his

contemporaneously recorded handwritten notes," as well as the testimony of ADA Gerken

who was personally present in Justice Michalski's Chambers during the confidential

informant's sworn testimony, the Court finds that the confidential informant testified to

Justice Michalski under oath that he had a history with Defendant, that he had purchased

powdered cocaine from Defendant within the past 10 days, that he had observed firsthand

drugs and firearms in the upper apartment within the past 10 days, that he described a




®      Having had the opportunity to observe Justice Michalski, ADA Gerken, and SA
Brostko testify during the hearing on November 14, 2019, the Court finds that each was a
credible witness.


      Because Defendant failed to establish standing to challenge the search ofthe lower
apartment, the Court's sole inquiry is whether probable cause supported a search of the
upper apartment. However, the evidence adduced during the hearing also supported
probable cause to search the lower apartment, based on Defendant's use of the lower
apartment for his activities related to drug trafficking and possession offirearms.

''     The Court does not and need not reach the issue of whether the notes created by
Justice Michalski concerning the confidential informant's sworn testimony complied with
New York Criminal Procedure Law ("CPL") § 690.40(1). As the Court explained in its
Decision and Order entered on September 19, 2019, the requirements of CPL § 690.40(1)
need not be met in order to satisfy the Fourth Amendment. (Dkt. 118 at 19).
                                           - 14-
transaction where Defendant left the upper apartment and retrieved a firearm from the

lower apartment, and that he was familiar with the vehicle drive by Defendant and that a

particular type of firearm was kept in the trunk. Moreover, Detective Acquino confirmed

the confidential informant's information, including that Defendant owned the premises, by

researching utilities and driving by the residence with the confidential informant. The

credible evidence at the hearing also established that Justice Michalski was provided with

sufficient details regarding the background of the confidential informant's cooperation,

including the fact that he had just been arrested earlier that day. Based on his assessment

ofthe confidential informant's testimony. Justice Michalski concluded that the confidential

informant was credible and that the information he provided was reliable.           Justice

Michalski did not rely on the reference to the informant as "reliable" in the search warrant

application in making that determination.

       Defendant challenges the determination that the confidential informant was reliable.

(See Dkt. 169 at ^ 6). "In determining what constitutes probable cause to support a search

warrant when the warrant is based upon information obtained through the use of a

confidential informant, courts assess the information by examining the 'totality of the

circumstances' bearing upon its reliability." Smith,9 F.3d at 1012;see also Gates,462 U.S.

at 233-234 (describing evaluation of informant's information under totality of

circumstances test); Hernandez,85 F.3d at 1028(concluding that probable cause for search

warrant was supported by "detailed, specific, and sworn testimony of the confidential

informant"); United States v. Monk,499 F. Supp.2d 268,271-72(E.D.N.Y. 2007)(issuing

judge's probable cause determination based upon confidential informant's testimony given

                                            - 15-
under penalty of perjury entitled to great deference); United States v. Ortiz, 499 F. Supp.

2d 224, 228 (E.D.N.Y. 2007)(concluding that information provided by informant was

sufficiently reliable so as to establish probable cause for search warrant based, in part, on

hearing transcript of proceedings before issuing judge).

       As the Court indicated in its Decision and Order dated September 19, 2019, the

search warrant affidavit did not reference the details of the confidential informant's

testimony, thus necessitating the evidentiary hearing that was conducted on November 14,

2019. (Dkt. 118atl9). At that hearing,through the credible testimony ofJustice Michalski

and ADA Gerken, the Government established that probable cause to search the upper

apartment for drugs and guns was supported by the confidential source's sworn testimony

before Justice Michalski and Detective Acquino's sworn affidavit. The reliability of the

confidential informant's information was not based on any reference to him as such in

Detective Acquino's affidavit—in fact. Justice Michalski expressly disclaimed any

reliance on the terminology in the affidavit. (T 36). Instead, the confidential informant

"testified as to events that he claimed to have witnessed first-hand" and he "testified under


threat of the criminal sanction for perjury." Hernandez, 85 F.3d at 1028. As recognized

by the Second Circuit,'"[a] detailed eye-witness report of a crime is self-corroborating; it

supplies its own indicia ofreliability.'" Id.(quoting United States v. Elliott, 893 F.2d 220,

223(9th Cir. 1990))(alteration in original).

       Justice Michalski's determination that probable cause existed, based on "the face-

to-face testimony of the Informant," and the "face-to-face testimony and sworn affidavit"

ofDetective Acquino "all offered under penalty ofperjury" is entitled to "great deference."

                                           - 16-
Monk,499 F. Supp. 2d at 272-72. There were other indicia ofreliability as well, including

Detective Acquino's confirmation that Defendant owned the premises and his observation

ofthe residence with the confidential informant. Plainly, Justice Michalski, who was fully

informed of all necessary facts, had a substantial basis for concluding that probable cause

existed to search the upper apartment. Accordingly, Defendant's challenge to the search

warrant as lacking in probable cause to search the upper apartment is denied.

       C.      Failure of Warrant to Reference Guns


       In Defendant's Supplemental Affirmation submitted after the evidentiary hearing,

he argues that the search of 89 Parkridge Avenue was "pretextual" because SA Brostko

and the other law enforcement officers entered the residence for the specific purpose of

searching for guns, even though the search warrant did not authorize a search for firearms.

(Dkt. 169 at T| 2). Defendant contends that the law enforcement officers "unilaterally

determined on their own and withoutjudicial authorization to broaden their search to look

for things that were not contemplated by Judge Michalski when he signed his search

warrant." {Id.). Defendant argues that law enforcement misrepresented to Judge Michalski

"that the purpose of their requested search was to find 'cocaine and other controlled

substances' and thereby withheld from Judge Michalski the true reason for their requested

search, to seize firearms." {Id. at T| 3).

       As an initial matter, the evidence adduced at the hearing on November 14, 2019,

does not support Defendant's contention. Rather, the presence of firearms at the place to

be searched was plainly disclosed to Justice Michalski. The Court finds that the credible

evidence offered at the hearing established probable cause to search for both guns and

                                             - 17-
drugs at 89 Parkridge Avenue, but guns were not referenced in the search warrant in order

to protect the identity ofthe confidential informant.

       Moreover, even if the search of the premises for drugs was pretextual—in other

words, as claimed by Defendant, law enforcement's true objective was to locate firearms

as opposed to drugs—it is irrelevant to this Court's reviewing function. See United States

V. Pascarella, 84 F.3d 61, 72 (2d Cir. 1996)(validity of warrant and search cannot be

impeached by claim that search was pretextual in that "although the warrant dealt with

evidence of gambling, the government's real motive was to discover evidence relating to

the stolen check scheme"); see also Whren v. United States, 517 U.S. 806, 813-14(1996)

(holding that temporary detention of motorist based upon probable cause to believe that he

had violated traffic laws does not violate Fourth Amendment, even if reasonable officer

would not have stopped motorist absent some additional law enforcement objective);

United States v. Van Dreel, 155 F.3d 902,905 (7th Cir. 1998)("The officer was rightfully

on the scene pursuant to a valid warrant allowing a search for evidence of hunting

violations. That the . . . officer might have hoped to find evidence relating to cocaine

trafficking is irrelevant to the Fourth Amendment analysis. .. ."). In other words, if the

warrant was supported by probable cause, then the fact that the stated purpose ofthe search

was pretextual does not undermine that probable cause determination.

       In reality, while not couched in this manner by Defendant, the argument that the

warrant did not reference the seizure of firearms raises a particularity issue.   The Fourth


       Any argument in this regard would only be relevant with respect to the seizure of
the firearms because drugs and related paraphernalia were plainly described in the scope
                                           - 18-
Amendment requires that a warrant must state with particularity the items to be searched

and seized. See U.S. Const, amend.IV."This particularity requirement protects individuals

from 'exploratory rummaging' not supported by probable cause."             United States v.

Bershchansky, 788 F.3d 102, 111 (2d Cir. 2015)(quoting United States v. Galpin, 720 F.3d

436,445(2d Cir. 2013)); see also United States v. Riley, 906 F.2d 841, 844(2d Cir. 1990)

("[T]he particularity requirement guards against general searches that leave to the unguided

discretion of the officers executing the warrant the decision as to what items may be

seized.").

       Ofcourse, it is well-established that"[t]he seizure ofproperty in plain view involves

no invasion of privacy and is presumptively reasonable, assuming that there is probable

cause to associate the property with criminal activity." United States v. Graziano, 558 F.

Supp. 2d 304, 311 (E.D.N.Y. 2008)(quoting Payton v. New York, 445 U.S. 573, 587

(1980))(alteration in original). As a result, if law enforcement is lawfully in a residence

executing a search warrant and they view an object where its "incriminating character is

immediately apparent" then the officers may seize the object without a warrant ifthey have

a lawful right of access to it, such as where the item is inherently dangerous. Id. at 311-12

(quoting Minnesota v. Dickerson, 508 U.S. 366, 275 (1993))(denying motion to suppress

firearms seized upon execution of state search warrant for gambling activity); see also

United States v. Moran, No. 11-CR-6083CJS, 2014 WL 7476252, at *7(W.D.N.Y. Dec.




of the warrant. See United States v. Matias, 836 F.2d 744, 747 (2d Cir. 1988)("[WJhen
items outside the scope of a valid warrant are seized, the normal remedy is suppression and
return of those items, not invalidation of the entire search.").
                                           - 19-
24, 2014)("The only evidence seized from Moran's residence that was outside the scope

of the warrant was the marijuana and the firearms, and those items were lawfully seized

either incident to Moran's arrest or in plain view during the course ofthe search for Hell's

Angels' insignia authorized by the warrant.").

       Here, not only did Defendant never raise a particularity objection to the warrant's

failure to identify firearms as within the scope of the search, but the evidence at the

hearing established that the firearms were found in plain view during execution of the

warrant. SA Brostko testified concerning the two firearms discovered in the upper

apartment, identifying two boxes on the floor of one ofthe bedrooms next to what appears

to be a dresser with one box containing a high capacity magazine and another containing a

pistol (T at 73-74, 75, 79; see also Govt. Ex. 4A, 4B, 4C); and identifying a pistol

discovered underneath the cushions of a couch in the front living room ofthe apartment(T

at 76-77, 80-81; Govt. Ex. 4E,4F). Accordingly, even if it had been raised by Defendant,

the failure ofthe warrant to describe firearms within its scope does not warrant suppression

of the evidence.




       To be clear. Defendant raises the failure to identify firearms in the warrant, but he
does so in the context of his argument that law enforcement made misrepresentations to
Justice Michalski—not as a particularity issue. The Court has already rejected Defendant's
claims that there were either deliberate falsehoods or material omissions in the search
warrant application presented to Justice Michalski, or that there was something nefarious
about the presentation of the application to Justice Michalski as opposed to Judge
Schroeder. (See Dkt. 118 at 8-13). Moreover, the evidence presented at the hearing on
November 14,2019, does not support Defendant's contentions, and instead established that
Justice Michalski was fully informed as to the circumstances surrounding the search
warrant application—including the fact that law enforcement was interested in Defendant's
alleged firearms trafficking along with alleged drug trafficking.
                                           -20-
IV.   CONCLUSION


      For the foregoing reasons, Defendant's motion to suppress the evidence seized upon

execution ofthe search warrant on May 18,2018, at 89 Parkridge Avenue in Buffalo, New

York (Dkt. 64), is denied. The R&R (Dkt. 92) is modified to conform to the instant

Decision and Order. See United States v. Peldomo,No. lO-CR-0069 RRM ALC,2010 WL

5071489, at *1 (E.D.N.Y. Dec. 7, 2010)("When reviewing a magistrate's Report and

Recommendation,the Court may accept, reject, or modify,in whole or in part, the findings

or recommendations made by the magistrate judge."(quotation omitted)).

      SO ORDERED.




                                                 ELIZ^ETITAl WOLTORD
                                                 Uhited States District Judge
Dated:       January 24, 2020
             Rochester, New York




                                         -21 -
